Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-15 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 9-15 and 19 have been cancelled.
The application has been amended as follows: 
Claims 9-15 and 19 have been canceled.

REASONS FOR ALLOWANCE
3. The following is an examiner’s statement of reasons for allowance:
The closest prior art of Toshiba Corp (JP4295955, 15 July 2009; cited in the IDS) discloses methods for detecting IFNAR2 polymorphisms and determining a correlation between the polymorphisms and response of patients with HCV to interferon alpha therapy (see p. 29 of the translation). It is reported that there is a correlation between the polymorphisms at positions -75 and -134 of the promoter region of the IFNAR2 gene (positions 1367 and 1426 of SEQ ID NO: 1 therein) and efficacy of interferon alpha therapy in patients having hepatitis C infection - i.e., the TT genotype at position -134 and the CC genotype at -75 were indicative of a low therapeutic effect of IFN-alpha (p. 7 and 24 of the translation). However, Toshiba Corp does not teach a correlation between  the presence of a C allele or T allele at SNP rs9984273 in the IFNAR2 gene and  responsiveness of the patient to therapy with type I interferon concomitant with administration of a corticosteroid. Toshiba Corp. does not teach or suggest the presently claimed methods of treating a patient by administering a type I interferon to the patient with or without concomitant administration of a corticosteroid, the methods comprising obtaining a sample from the patient, detecting a C or T allele at SNP rs9984273 in the IFNAR2 gene in the sample, and administering type I interferon with or without a corticosteroid when the C allele has been detected at SNP rs9984273 or administering a composition comprising type I interferon without a corticosteroid when the C allele at SNP rs9984273 has not been detected. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634